Title: Novr. 10th. 1761.
From: Adams, John
To: 


       Another Year is come round, and I can recollect still less Reading, than I could last Novr. The Increase of my Business, within 12ve months, has been nothing. I drew fewer Writs last October Court than I drew the October Court before, tho I drew an uncommon Number at both.—Yet I have advanced a few Steps. Have procured my Brother, his office, abated Nathan Spears Writ, Battled it with Capt. Thayer at Majr. Crosbeys, recovered of Jo. Tirrell for Lambard, recovered of Lawrence for Tirrell, abated Kings Writ, conducted the Petition vs. Taverns. All These Things have been done in one Year. Besides have bought some Books &c. but have read but little Law.
       This morning I have been Reading Archbp. Sharps sermon, To the Upright there ariseth Light in the Darkness. His Character of the Upright man, &c. Same day read a Number of his sermons in his first Volume. He is a moving, affectionate Preacher—devotional, more than Tillotson, but not so moral.
      